UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): December 29, 2014 SPEEDWAY MOTORSPORTS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State of Other Jurisdiction of Incorporation) 1-13582 51-0363307 (Commission File Number) (IRS Employer Identification No.) 5555 Concord Parkway South, Concord, NC (Address of Principal Executive Offices) (Zip Code) (704)455-3239 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General InstructionA.2. below): ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item1.01. Entry into a Material Definitive Agreement. On December 29, 2014, Speedway Motorsports, Inc., a Delaware corporation (the “Company”), and Speedway Funding, LLC, a subsidiary of the Company (and together with the Company, the “Borrowers”), and certain other subsidiaries of the Company (the “Guarantors”) entered into an Amended and Restated Credit Agreement (the “New Credit Facility”) with the various lenders identified on the signature pages thereto (the “Lenders”), including Bank of America, N.A., as Administrative Agent, Swingline Lender and Issuing Lender, Wells Fargo Bank, National Association, SunTrust Bank and JPMorgan Chase Bank, N.A., as Co-Syndication Agents, U.S. Bank National Association, as Documentation Agent and Merrill Lynch, Pierce, Fenner & Smith Incorporated, Wells Fargo Securities LLC, J.P. Morgan Securities, LLC and SunTrust Robinson Humphrey, Inc., as Joint Lead Arrangers and Joint Bookrunners. The New Credit Facility amended and restated the Amended and Restated Credit Agreement, dated as of February 1, 2013, as amended, among the Borrowers and certain of the Company’s subsidiaries from time to time party thereto, as guarantors, and the various financial institutions party thereto, as lenders. The New Credit Facility provides for a five-year $100,000,000 senior secured revolving credit facility (the “Revolving Credit Facility”) with a sublimit of up to $50,000,000 available for standby letters of credit (the “Letters of Credit”) and a sublimit of up to $10,000,000 available for swing line loans (the “Swing Line Loans”). The New Credit Facility also provides for (1) a five-year $150,000,000 senior secured term loan (the “Term Loan A”), drawn by Borrowers in a single advance on December 29, 2014 and (2) a five-year delayed draw term loan facility of up to $50,000,000 (the “Delayed Draw Term Loan,” and together with the Term Loan A, the “Term Loans”), which may be borrowed in a single advance by no later than the date which is three months after the Company’s entry into the New Credit Facility, so long as at the time of such draw the Borrowers and Guarantors are in compliance with the financial covenants and other provisions set forth in the New Credit Facility after giving effect to such term loan draw, and so long as the Lenders’ commitments have not otherwise been terminated. In addition, subject to certain conditions, including the absence of any event of default under the New Credit Facility, the Borrowers may (a) increase revolving commitments in an aggregate additional amount of up to $100,000,000 or (b) establish a term loan in an aggregate additional amount of up to $200,000,000 (or a combination of the two in an aggregate additional amount of up to $250,000,000) if the Borrowers are able to secure additional commitments from the Lenders or other financial institutions to provide such additional proceeds. The New Credit Facility and any treasury management, interest protection or other hedging arrangements entered into with a Lender (or any affiliate thereof) are guaranteed by each Guarantor (except to the extent that any portion of any such guaranty is or becomes illegal because the applicable Guarantor fails, for any reason, to constitute an “eligible contract participant” as defined in the Commodity Exchange Act (7 U.S.C. § 1 et seq.)). Borrowings under the New Credit Facility may be used solely to (1)refinance existing indebtedness of the Company and its subsidiaries, and (2)finance (a)working capital needs of the Company and its subsidiaries, (b)letter of credit needs of the Company and its subsidiaries, (c)general corporate needs of the Company and its subsidiaries (including capital expenditures), (d)certain permitted investments, and (e)the acquisition of additional motor speedways and related businesses. If any portion of the Company’s (i) 6
